Citation Nr: 1709702	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to an initial disability rating in excess of 40 percent for traumatic brain injury (TBI).  

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable disability rating for right tibia stress fracture.

7.  Entitlement to an initial compensable disability rating for right ear hearing loss disability. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 1985.  He received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from July 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction currently resides at the VA RO in Atlanta, Georgia.

In June 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He was scheduled for a videoconference hearing in February 2017.  However, prior to the hearing, he cancelled his request.  Accordingly, his request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In the October 2009 rating decision, the RO awarded service connection for bilateral tinnitus and assigned a 10 percent disability rating effective May 5, 2009.  There is no evidence that the Veteran submitted a notice of disagreement with this decision; or that the RO issued a pertinent statement of the case.  In January 2016, the RO issued a supplemental statement of the case with regard to all other issues on appeal, except for PTSD.  Instead of the PTSD issue; it listed the tinnitus issue and stated that erroneously, that the issue had been part of the June 2011 supplemental statement of the case.  In December 2016 the RO erroneously certified the tinnitus issue to the Board in a VA Form 8.  Moreover, the Veteran's representative listed an increased rating for tinnitus as an issue on appeal in the February 2017 presentation to the Board.  Absent a notice of disagreement or statement of the case, or substantive appeal; the Board does not have jurisdiction over the tinnitus issue.  38 U.S.C.A. § 7105(a) (West 2014); cf.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (the filing of a substantive appeal may be waived by actions of VA where an appellant has filed a timely notice of disagreement and a statement of the case has been issued).

The RO did not certify the PTSD issue to the Board, but because there is a notice of disagreement, statement of the case, and substantive appeal, the Board has jurisdiction over that issue.  38 U.S.C.A. § 7105(a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

With regard to the claims of entitlement to service connection for back, bilateral hip, and bilateral knee disabilities, the Veteran contends that these disabilities are were the result of parachuting exercises, carrying heavy equipment and jumping off a truck during a training exercise.  See, e.g., a statement from the Veteran dated August 2009.    

The Veteran's service treatment records document treatment for pain in his tailbone in August 1983.  Also, he complained of pain and swelling in his knees on his June 1985 report of medical history in conjunction with his separation examination.  Further, the Veteran is competent to report the injuries to his knees, hips, and back during service; the Veteran is competent to report such injuries.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided a VA examination in September 2009 for his back and knee disabilities.  The examiner diagnosed degenerative joint disease of the lumbar spine and concluded that it was less likely than not that the disability was related to service.  The rationale for this conclusion was that the Veteran denied back pain on his June 1985 report of medical history in conjunction with his separation examination and that the record did not show treatment for a back disability until 2009.  The examiner also concluded that it was less likely than not that the Veteran had bilateral knee disabilities related to service.  The rationale for this conclusion was that although the Veteran reported knee pain in June 1985, there was no post service treatment for knee symptoms until 2009.  

These opinions are insufficient because the examiner did not address the Veteran's reported in-service injuries to his back and knees from parachuting exercises, carrying heavy equipment, and jumping off a truck and whether such injuries caused the Veteran's current back and knee disabilities.  She also did not address the Veteran's treatment in August 1983 for pain in his tailbone.  

The record documents a current diagnosis of arthritis in the hips.  See a VA treatment record dated June 2009.  In light of the foregoing, the Board is of the opinion that on remand, the Veteran should be provided a VA examination to ascertain whether he has back, bilateral knee, and bilateral hip disabilities related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Veteran was most recently provided VA examinations for the TBI and right tibia stress fracture in September 2009; for his right ear hearing loss disability in August 2009; and for PTSD in July 2009.  However, in the February 2017 brief to the Board, the Veteran's representative argued that these disabilities had worsened since the VA examinations in July, August, and September 2009.  As such, new VA examinations are warranted in order to determine the current severity of the TBI, PTSD, right tibia stress fracture, and right ear hearing loss disability.

The Board also notes that in a statement dated June 2012, the Veteran reported treatment at a VA PTSD treatment program.  Records of this treatment are not associated with the claims folder.  Therefore, on remand, all outstanding VA treatment records should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Finally, the issue of entitlement to TDIU is inextricably intertwined with the issues of entitlement to service connection for back, bilateral hip, and bilateral knee disabilities as well as entitlement to increased ratings for TBI, PTSD, right tibia stress fracture, and right ear hearing loss disability.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Moreover, the Board finds that on remand, an opinion should be obtained as to the functional impairment of the Veteran's service-connected disabilities as to his employability.  

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records, records of treatment for PTSD program dated from 2012.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine whether any current back, hip, or knee disabilities were caused or aggravated by a disease or injury in active service.  The claims folder must be reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a bilateral knee disability that is the result of an injury in service, to include his credible report of injuries to his knees from parachuting exercises, carrying heavy equipment, and jumping off a truck as well as his report of pain and swelling in the knees on his June 1985 report of medical history in conjunction with his separation examination.    

b. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a bilateral hip disability to include arthritis that is the result of a disease or injury in service, to include his credible report of injuries to his hips from parachuting exercises, carrying heavy equipment, and jumping off a truck.

c. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a back disability to include degenerative joint disease that is the result of a disease or injury in service, to include his credible report of injuries to his back from parachuting exercises, carrying heavy equipment, and jumping off a truck as well as his treatment for pain in his tailbone in August 1983.

The examiner should provide reasons for the opinions.

3. Schedule the Veteran for a VA audiological examination to evaluate the current severity of the right ear hearing loss disability.  Audiologic testing should also be conducted on the left ear.  The examiner should review to review the claims file and describe the effects of the right ear hearing loss disability on his occupational functioning and daily activities.

4. Schedule the Veteran for a VA examination to determine the current severity of his TBI.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this Remand.

Separately for each of these, the examiner should address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that this facet of brain injury is causally associated with the Veteran's service-connected TBI, or alternatively whether such origin or causation is unlikely (i.e., less than a 50 percent degree of probability)? 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  The examiner should provide complete explanations for the requested opinions. If any opinion cannot be rendered without resort to speculation, the examiner should explain why that is so.  

5. Arrange for an appropriate VA examination to determine the current nature, extent and severity of the Veteran's service-connected right tibia stress fracture.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  

Any indicated studies, including X-ray studies should be performed.

As part of this examination, the examiner should evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and nonweight-bearing scenarios for any joints affected by the right tibia stress fracture, particularly the right and left knee and ankle joints.  

The examiner should also note whether there is additional limitation of motion due to pain, weakness, fatigue, incoordination or flare ups.

The examiner should record the Veteran's reports of limitation of motion during flare-ups and opine whether the reports are consistent with the disability found on examination.

6. The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected PTSD.  The claims folder must be reviewed by the examiner. 

The examiner should provide reasons for any opinions. 

7. If any benefit sought on appeal remain denied, issue a supplemental statement.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



